 

Loan No. 33-0914451

 

GUARANTY OF RECOURSE OBLIGATIONS

 

This Guaranty of Recourse Obligations is executed and delivered, as of this 22nd
day of February, 2012, FOR VALUE RECEIVED, and to induce WELLS FARGO BANK,
NATIONAL ASSOCIATION, having an address at Wells Fargo Center, 1901 Harrison
Street, 2nd Floor, MAC A0227-020, Oakland, California 94612 (together with its
successors and/or assigns, “Lender”), to lend to THE ENTITIES LISTED ON SCHEDULE
I (individually and/or collectively, as the context may require, “Borrower”),
each a Delaware limited liability company and each having its principal place of
business at 405 Park Avenue, 15th Floor, New York, New York 10022, the principal
sum of THIRTY-SIX MILLION SIX HUNDRED THOUSAND AND NO/100 DOLLARS
($36,600,000.00) (the “Loan”), evidenced by that certain Promissory Note (as the
same may be amended, restated, replaced, split or otherwise modified, the
“Note”) and that certain Loan Agreement (as the same may be amended, restated,
replaced or otherwise modified the “Loan Agreement”) and secured by the Security
Instrument (as defined in the Loan Agreement). The Note, the Security
Instrument, the Loan Agreement and all other documents, agreements and
certificates executed and/or delivered in connection with the Loan, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time, are collectively referred to herein as the “Loan Documents”. The
undersigned, AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P., a Delaware
limited partnership, having an address at 405 Park Avenue, 15th Floor, New York,
New York 10022 (hereinafter referred to as “Guarantor”), hereby absolutely and
unconditionally guarantees to Lender the prompt and unconditional payment of the
Guaranteed Obligations (hereinafter defined). Capitalized terms not otherwise
defined herein have the meanings set forth in the Loan Agreement.

 

1.          It is expressly understood and agreed that this is a continuing
guaranty and that the obligations of Guarantor hereunder are and shall be
absolute under any and all circumstances, without regard to the validity,
regularity or enforceability of the Note, the Loan Agreement, the Security
Instrument or the other Loan Documents, a true copy of each of said documents
Guarantor hereby acknowledges having received and reviewed.

 

2.          The term “Debt” as used in this Guaranty of Recourse Obligations
(this “Guaranty”) shall mean the principal sum evidenced by the Note and secured
by the Security Instrument, or so much thereof as may be outstanding from time
to time, together with interest thereon at the rate of interest specified in the
Loan Agreement and all other sums and any Additional Interest due and payable
pursuant to the Interest Rate Protection Agreement.

 

3.          The term “Guaranteed Obligations” as used in this Guaranty shall
mean all obligations and liabilities of Borrower for which Borrower shall be
personally liable pursuant to Article 13 of the Loan Agreement.

 

 

 

 

4.          Any indebtedness of Borrower to Guarantor now or hereafter existing
(including, but not limited to, any rights to subrogation Guarantor may have as
a result of any payment by Guarantor under this Guaranty), together with any
interest thereon, shall be, and such indebtedness is, hereby deferred, postponed
and subordinated to the prior payment in full of the Debt. Until payment in full
of the Debt (and including interest accruing on the Note after the commencement
of a proceeding by or against Borrower under the Bankruptcy Code, which interest
the parties agree shall remain a claim that is prior and superior to any claim
of Guarantor notwithstanding any contrary practice, custom or ruling in cases
under the Bankruptcy Code generally), Guarantor agrees not to accept any payment
or satisfaction of any kind of indebtedness of Borrower to Guarantor and hereby
assigns such indebtedness to Lender, including the right to file proof of claim
and to vote thereon in connection with any such proceeding under the Bankruptcy
Code, including the right to vote on any plan of reorganization. Further, if
Guarantor shall comprise more than one person, firm or corporation, Guarantor
agrees that until such payment in full of the Debt, (a) no one of them shall
accept payment from the others by way of contribution on account of any payment
made hereunder by such party to Lender, (b) no one of them will take any action
to exercise or enforce any rights to such contribution, and (c) if any of
Guarantor should receive any payment, satisfaction or security for any
indebtedness of Borrower to any of Guarantor or for any contribution by the
others of Guarantor for payment made hereunder by the recipient to Lender, the
same shall be delivered to Lender in the form received, endorsed or assigned as
may be appropriate for application on account of, or as security for, the Debt
and until so delivered, shall be held in trust for Lender as security for the
Debt.

 

5.          Guarantor agrees that, with or without notice or demand, Guarantor
will reimburse Lender, to the extent that such reimbursement is not made by
Borrower, for all costs and expenses (including reasonable counsel fees)
incurred by Lender in connection with the collection of the Guaranteed
Obligations or any portion thereof or with the enforcement of this Guaranty.

 

6.          All moneys available to Lender for application in payment or
reduction of the Debt may be applied by Lender in such manner and in such
amounts and at such time or times and in such order and priority as Lender may
see fit to the payment or reduction of such portion of the Debt as Lender may
elect.

 

 

 

 

7.          Guarantor waives: (a) any defense based upon any legal disability or
other defense of Borrower, any other guarantor or other person, or by reason of
the cessation or limitation of the liability of Borrower from any cause other
than full payment of all sums payable under the Loan Agreement or any of the
other Loan Documents; (b) any defense based upon any lack of authority of the
officers, directors, partners or agents acting or purporting to act on behalf of
Borrower or any principal of Borrower or any defect in the formation of Borrower
or any principal of Borrower; (c) any defense based upon the application by
Borrower of the proceeds of the Loan for purposes other than the purposes
represented by Borrower to Lender or intended or understood by Lender or
Guarantor; (d) all rights and defenses arising out of an election of remedies by
Lender; (e) any defense based upon Lender’s failure to disclose to Guarantor any
information concerning Borrower’s financial condition or any other circumstances
bearing on Borrower’s ability to pay all sums payable under the Loan Agreement
or any of the other Loan Documents; (f) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in any other respects more burdensome than that of a
principal; (g) any defense based upon Lender’s election, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code or any successor statute; (h) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the
Bankruptcy Code; (i) presentment, demand, protest and notice of any kind; and
(j) the benefit of any statute of limitations affecting the liability of
Guarantor hereunder or the enforcement hereof. In addition, Guarantor waives all
rights and defenses that Guarantor may have because Borrower’s debt is secured
by real property. This means, among other things: (1) Lender may collect from
Guarantor without first foreclosing on any real or personal property collateral
pledged by Borrower; and (2) if Lender forecloses on any real property
collateral pledged by Borrower, then (i) the amount of the Debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (ii) Lender may
collect from Guarantor even if Lender, by foreclosing on the real property
collateral, has destroyed any right Guarantor may have to collect from Borrower.
The foregoing sentence is an unconditional and irrevocable waiver of any rights
and defenses Guarantor may have because Borrower’s debt is secured by real
property. Finally, Guarantor agrees that the payment of all sums payable under
the Loan Agreement or any of the other Loan Documents or any part thereof or
other act which tolls any statute of limitations applicable to the Note or the
other Loan Documents shall similarly operate to toll the statute of limitations
applicable to Guarantor’s liability hereunder.

 

Guarantor hereby acknowledges that: (a) as part of Lender's consideration for
entering into this transaction, Lender has specifically bargained for the waiver
and relinquishment by Guarantor of all such defenses and (b) Guarantor has had
the opportunity to seek and receive legal advice from skilled legal counsel in
the area of financial transactions of the type reflected in this Guaranty and
the Loan Documents.  Guarantor hereby represents and confirms to Lender that
Guarantor is fully informed regarding, and that Guarantor does thoroughly
understand, (i) the nature of all such possible defenses, (ii) the circumstances
under which those defenses may arise, (iii) the benefits which those defenses
might confer upon Guarantor, and (iv) the legal consequences to Guarantor of
waiving those defenses. Guarantor acknowledges that Guarantor has entered into
this Guaranty, and both undertaken Guarantor's obligations and given its
unconditional waiver with the intent that this Guaranty and all such waivers
shall be fully enforceable by Lender, and that Lender has been induced to enter
into this transaction in material reliance upon the presumed full enforceability
thereof.

 

 

 

 

8.          Guarantor further agrees that the validity of this Guaranty and the
obligations of Guarantor hereunder shall in no way be terminated, affected or
impaired by reason of (a) the assertion by Lender of any rights or remedies
which it may have under or with respect to either the Note, the Loan Agreement,
the Security Instrument, or the other Loan Documents, against any Person
obligated thereunder or against the owner of the Property, (b) any failure to
file or record any of such instruments or to take or perfect any security
intended to be provided thereby, (c) the release or exchange of any property
covered by the Security Instrument or other collateral for the Loan,
(d) Lender’s failure to exercise, or delay in exercising, any such right or
remedy or any right or remedy Lender may have hereunder or in respect to this
Guaranty, (e) the commencement of a case under the Bankruptcy Code by or against
any Person obligated under the Note, the Loan Agreement, the Security Instrument
or the other Loan Documents, or the death of any Guarantor, (f) by any partial
or total transfer or pledge of the interests in Borrower, or in any direct or
indirect owner of Borrower, and/or the reconstitution of Borrower as a result of
such transfer or pledge, regardless of whether any of the foregoing is permitted
under the Loan Documents, or (g) any payment made on the Debt or any other
indebtedness arising under the Note, the Loan Agreement, the Security Instrument
or the other Loan Documents, whether made by Borrower or Guarantor or any other
person, which is required to be refunded pursuant to any bankruptcy or
insolvency law; it being understood that no payment so refunded shall be
considered as a payment of any portion of the Debt, nor shall it have the effect
of reducing the liability of Guarantor hereunder. In the event that pursuant to
any insolvency, bankruptcy, reorganization, receivership or other debtor relief
law or any judgment, order or decision thereunder Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that the Guaranteed Obligations hereunder shall not be
discharged except by Guarantor’s performance of such Guaranteed Obligations and
then only to the extent of such performance. It is further understood, that if
Borrower shall have taken advantage of, or be subject to the protection of, any
provision in the Bankruptcy Code, the effect of which is to prevent or delay
Lender from taking any remedial action against Borrower, including the exercise
of any option Lender has to declare the Debt due and payable on the happening of
any default or event by which under the terms of the Note, the Loan Agreement,
the Security Instrument or the other Loan Documents, the Debt shall become due
and payable, Lender may, as against Guarantor, nevertheless, declare the Debt
due and payable and enforce any or all of its rights and remedies against
Guarantor provided for herein.

 

9.          Guarantor warrants and acknowledges that: (a) Lender would not make
the Loan but for this Guaranty; (b) there are no conditions precedent to the
effectiveness of this Guaranty and this Guaranty shall be in full force and
effect and binding on Guarantor regardless of whether Lender obtains other
collateral or any guaranties from others or takes any other action contemplated
by Guarantor; (c) Guarantor has established adequate means of obtaining from
sources other than Lender, on a continuing basis, financial and other
information pertaining to Borrower’s financial condition, the Property and
Borrower’s activities relating thereto, and the status of Borrower’s performance
of obligations under the Loan Documents, and Guarantor agrees to keep adequately
informed from such means of any facts, events or circumstances which might in
any way affect Guarantor’s risks hereunder and Lender has not made any
representation to Guarantor as to any such matters; (d) the most recent
financial statements of Guarantor previously delivered to Lender are true and
correct in all respects, have been prepared in accordance with GAAP or in
accordance with other principles acceptable to Lender in its reasonable
discretion (consistently applied) and fairly present the financial condition of
Guarantor in all material respects as of the respective dates thereof, and no
material adverse change has occurred in the financial condition of Guarantor
since the respective dates thereof; (e) Guarantor has not and will not, without
the prior written consent of Lender, sell, lease, assign, encumber, hypothecate,
transfer or otherwise dispose of all or substantially all of Guarantor’s assets,
other than in the ordinary course of Guarantor’s business; and (f) Guarantor has
not and will not cause or consent to any action or failure to act that would
result in Borrower failing to be at all times a “single purpose entity” as
described in Article 5 of the Loan Agreement.

 

 

 

 

10.         So long as the Loan or any other obligation guaranteed hereby
remains outstanding (other than, following the termination of the Loan Agreement
and all other Loan Documents, contingent indemnification obligations as to which
no claim has been made), Guarantor shall provide to Lender (i) within ninety
(90) days after the end of each fiscal year, (A) financial statements of
Guarantor, prepared on a consolidated basis, covering the corresponding period
then ended including a balance sheet and an income and expenses statement and
(B) a statement of cash flow, prepared on a consolidated basis, prepared by an
independent certified public accountant, reasonably acceptable to Lender, each
of such statements delivered pursuant to this clause (i) shall be certified as
being true and correct by a Responsible Officer of Guarantor and (ii) such other
information reasonably requested by Lender and reasonably available to
Guarantor. Guarantor agrees that all financial statements to be delivered to
Lender pursuant to this Section 10 shall: (i) be complete and correct in all
material respects; (ii) present fairly and accurately the financial condition of
Guarantor; (iii) disclose all liabilities that are required to be reflected or
reserved against; and (iv) be prepared (A) in hardcopy and electronic formats
and (B) in accordance with the Approved Accounting Method. Guarantor shall be
deemed to warrant and represent that, as of the date of delivery of any such
financial statement, there has been no material adverse change in financial
condition, since the date of such financial statement except as disclosed by
Guarantor in a writing delivered to Lender. Guarantor agrees that all financial
statements shall not contain any misrepresentation or omission of a material
fact which would make such financial statements inaccurate, incomplete or
otherwise misleading in any material respect.

 

Furthermore, each legal entity and individual obligated on this Guaranty hereby
authorizes Lender, at Lender’s sole cost, to order and obtain from a credit
reporting agency of Lender’s choice, a third party credit report on such legal
entity and individual.

 

11.         Guarantor further covenants that this Guaranty shall remain and
continue in full force and effect as to any modification, extension or renewal
of the Note, the Loan Agreement, the Security Instrument, or any of the other
Loan Documents, that Lender shall not be under a duty to protect, secure or
insure any security or lien provided by the Security Instrument or other such
collateral, and that other indulgences or forbearance may be granted under any
or all of such documents, all of which may be made, done or suffered without
notice to, or further consent of, Guarantor.

 

 

 

 

12.         As a further inducement to Lender to make the Loan and in
consideration thereof, Guarantor further covenants and agrees (a) that in any
action or proceeding brought by Lender against Guarantor on this Guaranty,
Guarantor shall and does hereby waive trial by jury, (b) Guarantor will maintain
a place of business or an agent for service of process in the State of New York,
and give prompt notice to Lender of the address of such place of business and of
the name and address of any new agent appointed by it, as appropriate, (c) the
failure of Guarantor’s agent for service of process to give it notice of any
service of process will not impair or affect the validity of such service or of
any judgment based thereon, (d) if, despite the foregoing, there is for any
reason no agent for service of process of Guarantor available to be served, and
if Guarantor at that time has no place of business in the State of New York then
Guarantor irrevocably consents to service of process by registered or certified
mail, postage prepaid, to it at its address given in or pursuant to the first
paragraph hereof, Guarantor hereby waiving personal service thereof, (e) that
within thirty days after such mailing, Guarantor so served shall appear or
answer to any summons and complaint or other process and should Guarantor so
served fail to appear or answer within said thirty-day period, said Guarantor
shall be deemed in default and judgment may be entered by Lender against the
said party for the amount as demanded in any summons and complaint or other
process so served, (f) Guarantor initially and irrevocably designates Timothy
Fitzgerald, with offices on the date hereof at c/o Bond, Schoeneck & King, PLLC,
Linden Oaks, Suite 310, Rochester, New York 14625, to receive for and on behalf
of Guarantor service of process in the State of New York with respect to this
Guaranty, (g) with respect to any claim or action arising hereunder, Guarantor
(i) irrevocably submits to the nonexclusive jurisdiction of the courts of the
State of New York located in the County of New York and any United States
District Court located in the County of New York, and appellate courts from any
thereof, and (ii) irrevocably waives any objection which it may have at any time
to the laying on venue of any suit, action or proceeding arising out of or
relating to this Guaranty brought in any such court, irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum, and (h) nothing in this Guaranty will be
deemed to preclude Lender from bringing an action or proceeding with respect
hereto in the State where any Individual Property is located.

 

13.         This is a guaranty of payment and not of collection and upon the
Guaranteed Recourse Obligations of Borrower not being paid when due or upon any
Event of Default of Borrower under the Note, the Loan Agreement, the Security
Instrument or the other Loan Documents, Lender may, at its option, proceed
directly and at once, without notice, against Guarantor to collect and recover
the full amount of the liability hereunder or any portion thereof, without
proceeding against Borrower or any other person, or foreclosing upon, selling,
or otherwise disposing of or collecting or applying against any of the mortgaged
property or other collateral for the Loan.

 

14.         Each reference herein to Lender shall be deemed to include its
successors and assigns, to whose favor the provisions of this Guaranty shall
also inure. Each reference herein to Guarantor shall be deemed to include the
heirs, executors, administrators, legal representatives, successors and assigns
of Guarantor, all of whom shall be bound by the provisions of this Guaranty.

 

 

 

 

15.         If any party hereto shall be a partnership, the agreements and
obligations on the part of Guarantor herein contained shall remain in force and
application notwithstanding any changes in the individuals composing the
partnership and the term “Guarantor” shall include any altered or successive
partnerships but the predecessor partnerships and their partners shall not
thereby be released from any obligations or liability hereunder.

 

16.         It is the intent of Guarantor and Lender that the obligations and
liabilities of Guarantor hereunder are absolute and unconditional under any and
all circumstances and that until the Guaranteed Obligations are fully and
finally paid and performed, and not subject to refund or disgorgement, the
obligations and liabilities of Guarantor hereunder shall not be discharged or
released, in whole or in part, by any act or occurrence that might, but for the
provisions of this Guaranty, be deemed a legal or equitable discharge or release
of a Guarantor. This Guaranty shall be deemed to be continuing in nature and
shall remain in full force and effect and shall survive the exercise of any
remedy by Lender under the Security Instrument or any of the other Loan
Documents, including, without limitation, any foreclosure or deed in lieu of
foreclosure.

 

17.         All understandings, representations and agreements heretofore had
with respect to this Guaranty are merged into this Guaranty which alone fully
and completely expresses the agreement of Guarantor and Lender.

 

18.         This Guaranty may be executed in one or more counterparts by some or
all of the parties hereto, each of which counterparts shall be an original and
all of which together shall constitute a single agreement of Guaranty. The
failure of any party hereto to execute this Guaranty, or any counterpart hereof,
shall not relieve the other signatories from their obligations hereunder.

 

19.         This Guaranty may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Lender or Borrower, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

 

20.         This Guaranty shall be deemed to be a contract entered into pursuant
to the laws of the State of New York (including, but not limited to, with
respect to matters of performance) and shall in all respects be governed,
construed, applied and enforced in accordance with applicable federal law and
the laws of the State of New York, without reference or giving effect to any
choice of law doctrine.

 

21.         Guarantor (and its representative, executing below, if any) hereby
warrants, represents and covenants to Lender that:

 

(a)          Guarantor is duly organized and existing and in good standing under
the laws of the state in which such entity is organized. Guarantor is currently
qualified or licensed (as applicable) and shall remain qualified or licensed to
do business in each jurisdiction in which the nature of its business requires it
to be so qualified or licensed.

 

 

 

 

(b)          The execution and delivery by Guarantor (and its representative
executing below, if any) of the Loan Documents to which Guarantor is a party has
been duly authorized and the Loan Documents to which Guarantor is a party
constitute valid and binding obligations of Guarantor, enforceable in accordance
with their terms, except as such enforcement may be limited by bankruptcy,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights, or by the application of rules of equity.

 

(c)          The execution, delivery and performance by Guarantor of each of the
Loan Documents to which Guarantor is a party do not violate any provision of any
law or regulation, or result in any breach or default under any contract,
obligation, indenture or other instrument to which Guarantor is a party or by
which Guarantor is bound.

 

(d)          There are no pending or, to Guarantor’s knowledge, threatened
actions, claims, investigations, suits or proceedings before any governmental
authority, court or administrative agency which affect the financial condition
or operations of Guarantor, Borrower and/or the Property.

 

(e)          There are no pending assessments or adjustments of Guarantor’s
income tax payable with respect to any year.

 

(f)          None of the transactions contemplated by the Loan Documents will be
or have been made with an actual intent to hinder, delay or defraud any present
or future creditors of Borrower or Guarantor, and Borrower and Guarantor, on the
date hereof, will have received fair and reasonably equivalent value in good
faith for the continued grant of the liens or security interests effected by the
Loan Documents. As of the date hereof, Borrower and Guarantor are solvent and
will not be rendered insolvent by the transactions contemplated by the Loan
Documents. As of the date hereof, Borrower and Guarantor are able to pay their
respective debts as they become due.

 

(g)          Guarantor shall promptly notify Lender in writing of any litigation
pending or threatened in writing against Guarantor that could reasonably be
expected to have a Material Adverse Effect.

 

(h)          As of the date hereof and continuing thereafter for the term of the
Loan, the representations and warranties set forth in Sections 3.7, 3.8, 3.21,
3.28 and 3.29 of the Loan Agreement are true and correct with respect to
Guarantor, it being understood that wherever the term “Borrower” is used in each
the foregoing sections it shall be deemed to be “Guarantor”.

 

(i)          Guarantor shall keep and maintain or will cause to be kept and
maintained proper and accurate books and records reflecting the financial
affairs of Guarantor. Lender shall have the right from time to time during
normal business hours upon reasonable notice to Guarantor to examine such books
and records at the office of Guarantor or other Person maintaining such books
and records and to make such copies or extracts thereof as Lender shall desire.

 

 

 

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty of Recourse
Obligations as of the day and year first above written.

 

  [BORROWER TO PROVIDE SIGNATURE BLOCKS]       By: /s/William M. Kahane        
Name:   William M. Kahane         Title: President

  

 

 

 

SCHEDULE I

BORROWERS

ARC3 FETULOK001, LLC

ARC3 FEGNVNC001, LLC

ARC3 TSATNNJ001, LLC

ARC3 WGBYNOH01, LLC

ARC3 WGFFTKY01, LLC

ARC3 WGGWDMS01, LLC

ARC3 WGASNSC01, LLC

ARC3 WGWTKAL01, LLC

ARC3 WGSPTLA01, LLC

ARC3 DGMNVIN001, LLC

ARC3 DGTRTAL001, LLC

ARC3 GSCRGCO001, LLC

ARC3 FDNTNND001, LLC

ARC3 FDFLATX001, LLC

ARC3 FDMADNE001, LLC

ARC3 FDFTYND001, LLC

ARC3 FDRLAND001, LLC

ARC3 FDSTWOK001, LLC

ARC3 FDMTNSD001, LLC

ARC3 DGLMLIA01, LLC

ARC3 DGHTNIA01, LLC

ARC3 DGABTTX01, LLC 

 

 



